Citation Nr: 9926710	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-20 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than November 2, 
1987, for service connection for psychiatric disability.

2.  Whether there was clear and unmistakable error in a 
rating decision of June 25, 1976, denying the veteran's claim 
of entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Clay J. Calhoun, Jr., Attorney




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
May 1970, and from May 1974 to May 1975.  This matter comes 
before the Board of Veterans' Appeals (Board) from a 
September 1994 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
Jurisdiction over the case was transferred to the RO in St. 
Louis, Missouri, in October 1994.  This case was remanded by 
the Board in June 1998; it was returned to the Board in June 
1999.  Evidence, consisting of additional argument by the 
appellant's representative, was received by the Board 
following transfer of the case in June 1999, for which a 
waiver of initial RO consideration was included.


REMAND

Briefly, the appellant seeks establishment of an effective 
date earlier than November 2, 1987, for service connection 
for psychiatric disability.  Review of the record discloses 
that the claim for an earlier effective date is based 
entirely on the argument that a June 25, 1976, rating 
decision, which denied the veteran's original claim for 
service connection for psychiatric disability, was clearly 
and unmistakably erroneous.  The Board remanded the case in 
June 1998 for the express purpose of directing the RO to 
adjudicate the issue of whether there was clear and 
unmistakable error in a rating decision of June 25, 1976, as 
that issue was inextricably intertwined with the issue of 
entitlement to an earlier effective date for service 
connection for psychiatric disability.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Notice of 
Disagreement shall be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(a) (1998).

Review of the record discloses that in a June 1998 rating 
decision, the RO determined that there was no clear and 
unmistakable error in the rating decision of June 25, 1976.  
The appellant and his representative were informed of the 
decision and of his appellate rights later in June 1998.  
Thereafter, no written communication addressing whether there 
was clear and unmistakable error in the rating decision of 
June 25, 1976, was received from the appellant or his 
representative until August 1999, at which time the 
appellant's representative submitted a statement presenting 
further argument challenging the June 1976 rating decision.

The United States Court of Appeals for Veterans Claims, in 
Marsh v. West, 11 Vet. App. 468 (1998), held that the Board 
erroneously failed to address whether its sua sponte 
consideration of the question of the timeliness of a Notice 
of Disagreement, without first according the appellant an 
opportunity to submit argument or evidence on that question, 
was prejudicial to the appellant.  Under the circumstances, 
the Board concludes that this case must be remanded for 
further procedural development.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should provide the appellant 
and his representative with a 
Statement of the Case which 
addresses the issue of whether the 
appellant has submitted a timely 
Notice of Disagreement with respect 
to the June 1998 rating decision in 
which it was determined that there 
was no clear and unmistakable error 
in the rating decision of June 25, 
1976.  The Statement of the Case 
should conform to the requirements 
of 38 C.F.R. §§ 19.29 and 19.30 
(1998).  The appellant and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

